Appeal by proponent of the will of decedent from an order of the Surrogate’s Court of Rockland County insofar as it denies to him certain costs in this court and in the Surrogate’s Court. Order, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, payable out of the estate, and the matter is remitted to the Surrogate’s Court for the retaxation of proponent’s costs on the trial and on the appeal to this court. .The decision of this court (270 App. Div. 826) awarded costs to the proponent. The Surrogate has limited those costs to $110. The allowance of disbursements on the appeal was improperly denied. In passing upon the costs and disbursements on the trial discretion was improvidently exercised in respect of the costs and disbursements. The extent of the- allowance thereof should be the subject of re-examination and judicious action should be had thereon. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.